DETAILED ACTION
Status of Claims
0.	The following is a Final office action in response to the communication received on May 21, 2021. Claims 7-20 are canceled. Claim 1 is amended. Claims 1-6 are pending and examined herein.
Examiner's Note
1.	The Applicant is requested to comply with 37 CFR 1.121
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). For instance "1. (Thrice Amended)" is not a proper status indicator and may result in "A notice of Notice of Non-Compliant amendment" and unduly extend prosecution of this application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claim 1, it recites "performing in a network facial recognition" in "performing in a network facial recognition and data reduction of the user from data gathered during the enticement of the user to engage the system and to implement the custom content for further facial recognition provisioning of interactive and non-interactive content groups which will form the custom content" this claim recitation fails to particularly claim what structural or hardware component(s), as present in a network as described in association with Fig. 1, is actually utilized to execute facial recognition. Thus, recitation of "performing in a network facial recognition" is indefinite and fails to conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  The Examiner suggests claiming a server as performing or executing facial recognition, which is supported by the as-filed specification for instance at least note col 7 line 1 - col 8 line 30. 
	Additionally, it recites "forwarding the triggered custom content to the network" on "managing the custom content by forwarding the triggered custom content to the network so that the triggered custom content is forwarded for display to the user" is indefinite because content is being forwarded via a network between devices. Thus, recitation of "performing in a network facial recognition" is indefinite and fails to conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
performing in a backend portion ... by" due to multiple recitations of "and"? Appropriate corrections are required.
As per claims 2-6, they are rejected as failing to cure the one or more deficiencies of claims 1 as noted above.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni et al. (Pub. No.: US 2016/0125465) referred to hereinafter as Kulkarni, in view of Siddique et al. (Pub. No.: US 2013/0215116) referred to hereinafter as Siddique, in view of Abraham et al. (Pub. No.: US 2013/0166372) referred to hereinafter as Abraham.
	As per claim 1, Kulkarni discloses a method of engaging a demographically targeted user having a targeted demographic profile with custom content to interact with a system, comprising (see [0049]; [0112]-[0114]):
(a) Kulkarni discloses delivering standard content to the user from a digital sign which will entice the user to engage the system in an environment in which the user can be visually tracked (see [0052] note "The purpose of the textual advertisements is to attract potential customers to the communications devices 12, so that they begin to interact with the devices." i.e. standard content that entices or attracts the user is displayed; [0032]-[0033]; [0070]; [0112]-[0114]; [0121]; [0125]);

(c) Kulkarni discloses continuing delivery of the standard content to the user after the demographic profile of the user has been determined (see [0030]; [0033]; [0049] note "In step 288, the system assigns advertisements to one or more display windows of the device 12 based on weight(s) calculated by the platform 16. Optionally, this assignment could also take into account one or more detected user characteristics 28C detected by the device 12, such as gender, approximate age, etc. In step 28D, the device 12 displays the advertisements in the windows of the device. For example, if the device 12 detects a gender of a person standing in front of the device, the device 12 could automatically select an advertisement from the play list that is tailored to the person's gender, and display the advertisement. Also, for example, if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the play list that is tailored to the person's age (e.g., if the person is a 6 year-old child, the system could automatically retrieve and display an advertisement relating to a could be used in combination with the playlist information and the advertisement weights to target advertisements to the person, thereby increasing advertising effectiveness"; [0121]; [0131] - thus these paragraphs teach optionally provide targeted demographic based content or continue to provide standard content for gathering and reporting analytics);
	(d1) the provisioning of the interactive and non-interactive content groups being thereby performed by determining that the determined demographic profile of the user matches the targeted demographic profile of the user (see [0049] note "automatically select an advertisement from the play list that is tailored to the person's gender, and display the advertisement. Also, for example, if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the play list that is tailored to the person's age ( e.g., if the person is a 6 year-old child, the system could automatically retrieve and display an advertisement relating to a child's toy, a movie suitable for children, etc.), and display the advertisement."; [0114] note "an individual is physical approaching the device 810, so that information displayed on the device 810 can be altered in response to such detection. Moreover, such cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, proximity of the users to the communication device 810, linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information. Such information can be utilized for advertisement targeting purposes in connection with advertising, 

	(d2) Kulkarni discloses after determining that the determined demographic profile of the user matches the targeted demographic profile of the user, triggering custom content related to the targeted demographic profile for the user [...] (see [0049]; [0114] note "an individual is physical approaching the device 810, so that information displayed on the device 810 can be altered in response to such detection. Moreover, such cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, proximity of the users to the communication device 810, linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information. Such information can be utilized for advertisement targeting purposes in connection with advertising, and to also tailor advertisements displayed by the device 810 according to the individual's detected gender."), Kulkarni further discloses wherein the determined demographic profile is persisted in real-time to allow for analytics reporting of the determined demographic profile (see [0030]; [0071]; [0112] note "engage customers via interactive advertising, rich multimedia displays, easy-to-navigate touch/swipe/gesture motions, etc. These devices also gather valuable information relating to users and their preferences, including vari-ous demographics such as gender, age, purchasing preferences, stores visited, etc."; [0121]; [0131] note "an analytics tool 1042 in the interface, which allows the user to conduct real-time analytics relating to advertisements that are currently being run by the system. Such analytics include, but are not limited to, number of spots delivered ( displayed advertisements), total viewable impressions, total engagements, engagement rate, 
	(d3) managing the custom content by forwarding the triggered custom content to the network so that the triggered custom content is forwarded for display to the user (see Figs. 1A, 1D, 1E, 1F, 32, and their associated descriptions; [0030]; [0033]; [0049]-[0050]; [0130]); and
(e) Kulkarni discloses swapping out the standard content delivered to the user from the digital sign with the triggered custom content to further entice the user to engage the system (see Fig. 1E; [0005]; [0049]; [0114] note "an individual is physical approaching the device 810, so that information displayed on the device 810 can be altered in response to such detection. Moreover, such cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, proximity of the users to the communication device 810, linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information. Such information can be utilized for advertisement targeting purposes in connection with advertising, and to also tailor advertisements displayed by the device 810 according to the individual's detected gender.").	
	Kulkarni suggests, regarding claim limitations (b1), (b2), and (d2*) noted below, determining a target user's physical attributes by using facial recognition or computer vision algorithms to determine the target user's gaze, age, gender, etc., see [0005]; [0030]; [0049]; [0114].
	Nevertheless, Kulkarni expressly (emphasis added) does not teach (b1) mapping the user's physical attributes to a skeletal map thereby determining a facial recognition of the user and identifying the user; (b2) decomposing facial recognition attributes of the user into a mesh of features and storing the mesh of features for the user, thereby determining a demographic profile of the user, the determined demographic profile of the user based on the mesh of features; (d2*) [...] based on the mesh of features.
	Siddique teaches (b1) mapping the user's physical attributes to a skeletal map thereby determining a facial recognition of the user and identifying the user (see [0104]; [0112]; [0141] note "laser scan data (obtained, for example, from a booth at a store equipped with a laser scanner), meshes (for instance, those corresponding to impressions of the ear or foot), outlines of body parts (for instance, those of the hands and feet), mould scans, mocap data, magnetic resonance imaging (MRI), ultrasound, positron emission tomography (PET), and computed tomography (CT) data 117; and other data 118 such as correspondence between feature points on the 3D model's surface and the 2D images supplied by the user (for example the location of the feature points on the face as shown in FIG. 11), references to anatomical landmarks on the user supplied data, and user specific info such as the age or age group, gender, ethnicity, size, skin tone, weight of the user."; [0147]; [0156]-[0159]; [0160] note "In an exemplary embodiment, the size of the skeletal structures and the weight of the nodes are modified to match the extracted parameters. The rigged models also allow user modifications (as described with reference to FIG. 29B) and facilitate animations. At the post processing step 154, the 3D surfaces generated at step 153 are merged. The boundaries of the 3D surfaces corresponding to the parts of the face are merged and smoothed using techniques similar to those used at the head-body fusion step 155 (FIG. 6C). Symmetry is used to complete occluded or hidden parts. For example, if the 3D surfaces of the entire head for different combinations of constituent part parameters are maintained and an appropriate model is instantiated at step 152 based on the output of the classification step 151.", [0227]-[0228] - these paragraphs teach creating mesh of physical features or attributes of an user for mapping to a skeletal structure); and
	Siddique teaches (b2) decomposing facial recognition attributes of the user into a mesh of features and storing the mesh of features for the user, thereby determining a demographic profile of the user, the determined demographic profile of the user based on the mesh of features (see Fig. 6A note "117" "125" and their associated description; [0104]; [0112]; [0141] note "laser scan data (obtained, for example, from a booth at a store equipped with a laser scanner), meshes (for instance, those corresponding to impressions of the ear or foot), outlines of body parts (for instance, those of the hands and feet), mould scans, mocap data, magnetic resonance imaging (MRI), ultrasound, positron emission tomography (PET), and computed tomography (CT) data 117; and other data 118 such as correspondence between feature points on the 3D model's surface and the 2D images supplied by the user (for example the location of the feature points on the face as shown in FIG. 11), references to anatomical landmarks on the user supplied data, and user specific info such as the age or age group, gender, ethnicity, size, skin tone, weight of the user."; [0147] note "Method 110 then invokes and passes the appropriate user data and prior 

	Siddique teaches (d2*) [...] based on the mesh of features (see the rejection as set forth above for claim 1 limitation (b2) above).
	Therefore (as it applies to claim 1 limitations (b1)-(b2) and (d2*)) it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify Kulkarni in view of Siddique's teachings pertaining to skeletal map and mesh of features utilized for providing personalized recommendation. Motivation to modify would be to by expressly incorporate in Kulkarni's disclosure pertaining to computer vision and/or facial recognition based targeting system, see at least Kulkarni [0030]; [0114], teachings of Siddiqui pertaining to mesh analysis and skeletal structure such that one can granularly gather and map physical attributes of a target user such that photorealistic model of a user can be generated and more appropriately targeted or recommended interactive content that matches users physical model can be provided, see at least Siddique [0112], [0125], [0141]-[0143], [0147], [0199], and [0280].
	(d) Kulkarni suggests operator performing analytics in the backend, see Figs. 1A, 1F, 32, and their associated description, and paras. [0071]; [0121]; [0130]-[0131], however appears to perform software recognition at frontend, accordingly Kulkarni in view of Siddique expressly does not teach performing in a backend portion of the system the facial recognition provisioning and analytics of the user data by an operator of the backend portion that is interfaced to the network by interacting with facial recognition analytical functions in the network. 
	However, in the same field of endeavor of data acquisition via sensor of a computing device and analyzing acquired data via software recognition to target customer content, Abraham teaches performing in a backend portion of the system the facial recognition provisioning and analytics of the user data by an operator of the backend portion that is interfaced to the network by interacting with facial recognition analytical functions in the network (see [0004]; [0011]; [0038] note "a system 300 for utilizing real-time metrics to normalize an advertisement based on consumer reaction in accordance with an embodiment of the inventive arrangements disclosed herein. System 300 can be performed in the context of scenario 100, method 200, and/or embodiment 400, 420. In system 300, an analytics server 310 can provide dynamic advertisement normalization based on metrics 370 obtained from a proximate consumer (e.g., consumer 112). Impression engine 320 can utilize metrics 370, group data 350, and/or target data 352 to produce normalized advertisement 334 which can improve a consumer reaction to advertisement 346. Components within system 300 can be communicatively linked via network 380"; [0054] note " image analysis can yield information such as how long the consumer viewed the advertisement and how often a repeat view occurred. Analyzed content from Image Analysis server can be sent to Facial and Voice recognition server. Facial and Voice recognition server can analyze video (e.g., video of the consumer) to determine if the response of the viewer group (e.g., consumer) is positive or negative. The consumer response (e.g., consumer biometrics) can be returned to NPMA server. Analytic server can examine historical data for given video to determine if consumer data is within the historical 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Kulkarni in view of Siddique, particularly modify Kulkarni's foregoing suggestion by incorporating teachings of Abraham to perform facial recognition using a backend device such as a server. Motivation to modify would be to provide a normalized content based on analysis of user data which adjusts the product ads to improve the impression, see at least Abraham [0004] and [0011], wherein user data is analyzed in the backend, see at least [0054] and [0056].
	As per claim 2, Kulkarni in view of Siddique and Abraham teaches the claim limitations of claim 1. Kulkarni discloses wherein the demographic profile comprises at least one or more of members of a group comprising age, race, gender, engagement and emotional state (see [0005]; [0030]; [0049] note "detects a gender of a person standing in front of the device, the device 12 could automatically select an advertisement from the play list that is tailored to the person's gender, and display the advertisement. Also, for example, if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the play list that is tailored to the person's age (e.g., if the person is a 6 year-old child, the system could automatically retrieve and display an advertisement relating to a child's toy, a movie suitable for children, etc.), and display the advertisement.").
	As per claim 3, Kulkarni in view of Siddique and Abraham teaches the claim limitations of claim 2. Kulkarni discloses wherein the swapping further comprises providing interactive 
	As per claim 4, Kulkarni in view of Siddique and Abraham teaches the claim limitations of claim 3. Kulkarni discloses further comprising storing persistent demographic or usage data in accordance with particular needs of an advertiser using the system (see Figs. 12 note "180", 14, 17-18, and their associated disclosure; [0030]; [0033] note "FIG. 1C is a data flow diagram 26 illustrating data storage and flows within the platform 16. A campaign manager database 26A stores information related to various advertisements and associated advertising campaigns that [0131] note "an analytics tool 1042 in the interface, which allows the user to conduct real-time analytics relating to advertisements that are currently being run by the system. Such analytics include, but are not limited to, number of spots delivered ( displayed advertisements), total viewable impressions, total engagements, engagement rate, average engagement time, gender demographics, age demographics, and other information. The user can access similar information for other campaigns by clicking on controls 1044 and 1046, if desired." - thus these paragraphs teach that the system of Kulkarni provides access to stored demographic data in association with ad and ad campaign to users noted in paragraph [0030] of Kulkarni).

	As per claim 5, Kulkarni in view of Siddique and Abraham teaches the claim limitations of claim 4. Kulkarni discloses further comprising giving access to the user of the system with an application to allow the user to interact with the system (see [0029] note "system 10 attracts brands to content in order to interact with the user and learn more about the brand, product or .



Claim Rejections - 35 USC § 103
4.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni in view of Siddique, Abraham, and Segal et al. (Pub. No.: US 2010/0262282) referred to hereinafter as Segal.
	As per claim 6, Kulkarni in view of Siddique and Abraham teaches the claim limitations of claim 5. Kulkarni suggests, see [0029]; [0049]; [0112] note "the communications devices 12 could comprise any suitable computing platforms such as embedded computers with dedicated touchscreen displays, tablet computers, stand-alone computers, etc., a particular embodiment of such devices is illustrated in FIGS. 43-55"; [0113]-[0114]; [0135],	
Siddique suggests mesh analysis and skeletal structure such that one can granularly gather and map physical attributes of a target user such that photorealistic model of a user can be generated and more appropriately targeted or recommended interactive content that matches users physical model can be provided, see at least Siddique [0112]-[0113], [0125], [0141]-[0143], [0147], [0199], and [0280], and
Abraham teaches similar system of data acquisition, and analytics performed using facial recognition at backend to provide targeted content, see at least Abraham Figs. 1, 3, 4, and their associated descriptions.
	However, Kulkarni in view of Siddique and Abraham expressly does not teach further comprising interfacing the digital sign to a vending machine. 
	Nevertheless, in the same field of endeavor, Segal teaches further comprising interfacing the digital sign to a vending machine (see Abstract; [0016]-[0023]; [0048]-[0049]; [0068] note "The machine software is composed of a number of segments that all work in concert to provide an integrated system. Logical area 102 provides the interface to deal with all of the machine's peripherals such as sensors, keypads, printers and touchscreen. Area 103 handles the monitoring of the machine and the notifications the machine provides to administrative users when their attention is required. Area 104 controls the reporting and logging on the machine. All events on the machine are logged and recorded so they can be analyzed later for marketing, sales and troubleshooting analy-sis."; [0069]-[0070]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Kulkarni in view of Siddique's suggestions, as noted above, further by incorporating teachings of Segal pertaining to digital signage being a vending machine or interfacing digital signage to a vending machine. Motivation to modify would be to incorporate or combine such interactive digital touch enabled sign or interface on other computing device(s) or with other computing device(s) such as vending machine, for instance with a motivation to connect them via network such that personalized or targeted content can be shown on any network connected devices to identified user; and/or other motivation would be to enhance consumer's shopping experience by providing personalized recommendations based on user interactions tracked by sensors, provided by the user himself or herself, and/or historic purchase data, see at least Segal [0016], [0018], [0048]-[0049].
Response to Applicant's Arguments/Remarks
5.	As per "Rejections under 35 U.S.C. § 103(a)", the Examiner respectfully finds the Applicant's arguments on pages 7-11 of the response filed on 5/21/2021 unpersuasive. The Applicant has argued in view of filed claim amendments. The Examiner notes that the Applicant appears to incorrectly quote amended claim language as it pertains to "(a) performing facial recognition and data reduction." It appears the Applicant meant to quote "performing in a network facial recognition and data reduction of the user from data gathered during the 
	Accordingly, the rejection has been updated note "(b) Kulkarni discloses performing in a network facial recognition and data reduction of the user from data gathered during the enticement of the user to engage the system and to implement the custom content for further facial recognition provisioning of interactive and non-interactive content groups which will form the custom content, the facial recognition and data reduction being performed by (see Figs. 1A, 1F, 32, and their associated description; [0049]-[0052]; [0070]-[0071]; [0121]; [0130]-[0131] - these paragraphs teach in a network performing facial recognition and reducing captured image data to ascertain that a user is present, eye movement, age, demographic, etc. to provide appropriate content; the Examiner interpreted recitation of "to engage the system and to implement the custom content for further facial recognition provisioning of interactive and non-interactive content groups which will form the custom content" in the instant limitation as intended use)." Thus, as currently claimed, indeed Kulkarni teaches this particular amended limitation.
	Next, the Applicant argues "(b) performing facial recognition provisioning and
analytics of interactive and non-interactive content groups which will form the custom content" which corresponds with "(b) performing in a backend portion of the system the facial recognition provisioning and analytics of the user data by an operator of the backend portion that is interfaced to the network by interacting with facial recognition analytical functions in the network, the provisioning of the interactive and non-interactive content groups being thereby 
	Indeed Kulkarni teaches transmitting or forwarding custom content and the rejection has been updated as it pertains to argument against limitation (d3) as follows: "(d3) managing the custom content by forwarding the triggered custom content to the network so that the triggered custom content is forwarded for display to the user (see Figs. 1A, 1D, 1E, 1F, 32, and their associated descriptions; [0030]; [0033]; [0049]-[0050]; [0130])." 
	Lastly, the argument as it pertains to "performing in a backend portion of the system the facial recognition provisioning and analytics of the user data by an operator of the backend portion that is interfaced to the network by interacting with facial recognition analytical functions in the network, the provisioning of the interactive and non-interactive content groups being thereby performed by" is moot in view of new grounds of rejection necessitated by claim amendments. Note the Examiner could have relied on (i) the Applicant's own as-filed specification page 7 line 3 - page 8 line 30, and/or (ii) Pub. No.: US 2013/0080222 in place relied upon reference Abraham.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, note as follows:
i. Pub. No.: US 2013/0080222 paras. [0019] note "A "digital media terminal" can be any device that is capable of capturing digital media, capturing at least one digital media file, displaying at least one digital media file, accepting data, transmitting data, and executing commands. For example, digital media terminals can include but are not limited to, a digital photo booth, digital image kiosks, or other digital media terminals capable of capturing digital media file, displaying digital media file, accepting data, transmitting data, and executing commands"; [0022] note "A "server" can be any physical computer system dedicated to running one or more services, to serve the requests of other computers or electronic devices on a communications network. Such servers can include, but are not limited to: application servers, web servers, database servers, file servers, communications servers, proxy servers, name servers, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.P/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688